EXHIBIT 10.2


FIRST AMENDMENT
TO ASSET PURCHASE AGREEMENT


This FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), is entered
into as of April 22, 2016, by and among Quantum Fuel Systems Technologies
Worldwide, Inc., a Delaware corporation (“Seller”), and Douglas Acquisitions
LLC, a California limited liability company (“Douglas”), the K&M Douglas Trust,
and the Douglas Irrevocable Descendant’s Trust (collectively referred to as the
“Trusts”). Douglas and the Trusts are collectively referred to as “Buyer”. The
foregoing parties are collectively referred to herein as the “Parties”.
RECITALS
WHEREAS, the Parties entered into an Asset Purchase Agreement dated April 8,
2016 (the “Purchase Agreement”). The Parties desire to amend the Purchase
Agreement pursuant to this Amendment. Capitalized terms used and not defined
herein shall have the respective meanings ascribed to such terms in the Purchase
Agreement;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereto do hereby agree as follows:
AMENDMENT
1.Amendment to Section 1.01 (Purchase and Sale of Assets). Section 1.01(f) is
hereby deleted and replaced with the following:
“all interests of Seller under all Business Contracts, to the extent assignable,
that are not Excluded Executory Contracts or Assumed Executory Contracts
provided that Seller has no further obligations pursuant to any such assigned
Business Contract;”
2.Amendment to Section 1.05 (Purchase Price). Section 1.05(c) is hereby deleted
and replaced with the following:
“The amount of the Cash Consideration payable to Seller will be reduced on a
dollar-for-dollar basis by (i) the amount of outstanding advances under the DIP
Facility (and, pursuant to the terms of the DIP Facility, Seller’s obligation to
repay such amounts shall be forgiven), and (ii) the amount necessary to satisfy
the Senior Secured Notes held by Douglas and/or the Trusts, which amount will be
applied in reduction of the balances due on such Senior Secured Notes.”
3.Amendment to Section 3.11 (Intellectual Property). Section 3.11(a) is amended
by inserting a space between “Section” and “3.11(a)” in the fourth line.


Page 1 - First Amendment to Purchase Agreement


DWT 29375865v3 0091125-000010

--------------------------------------------------------------------------------


EXHIBIT 10.2


4.Amendment to Section 5.08 (Transfer Taxes). Section 5.08 is hereby deleted and
replaced with the following:
“All transfer, documentary, sales, use, stamp, registration, value added and
other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement and the other Transaction Documents (including
any real property leasehold transfer Tax and any other similar Tax), if any,
shall be borne and paid equally by Seller and Buyer when due. Seller shall, at
its own expense, timely file any Tax Return or other document with respect to
such Taxes or fees (and Buyer shall cooperate with respect thereto as
necessary).”
5.Amendment to Section 5.10 (Assignment or Contribution to Douglas). Section
5.10 is amended by deleting the second reference to “Douglas” in the fourth
line.
6.Amendment to Section 5.12 (Bankruptcy Matters). Section 5.12(c) is hereby
deleted and replaced with the following:
“If Buyer is not deemed to be the Prevailing Bidder (as defined in the Sale
Procedures Order) or the Bankruptcy Court approves the sale of substantially all
of the Purchased Assets to a purchaser other than Buyer (either, an “Alternative
Transaction”):
(A) Seller shall (i) upon consummation of such Alternative Transaction, pay
Buyer a break-up fee equal to two percent (2%) of the Purchase Price (the
“Break-Up Fee”), provided that the aggregate purchase price paid in the
Alternative Transaction is equal to or greater than Twenty Five Million
($25,000,000) Dollars (the “Price Threshold”), and (ii) reimburse the Buyer up
to a maximum of $300,000 for all its reasonable documented out-of-pocket costs
and expenses (not otherwise reimbursable pursuant to the DIP Facility) incurred
in connection with (a) the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and any other documents
prepared in connection herewith or therewith, (b) conducting due diligence on
Buyer’s assets and business, (c) participating in the Bankruptcy Case, and
enforcing or preserving any rights under this and any such other documents,
including the fees and disbursements of counsel to the Buyer (the “Expense
Reimbursement”). The Break-Up Fee and Expense Reimbursement shall only be owed
in the event the Buyer has waived its right to terminate the Agreement under
Section 7.01(b)(v).
(B)    The Break-Up Fee shall be payable and paid by Seller only out of the cash
proceeds from an Alternative Transaction if the aggregate purchase price in such
Alternative Transaction exceeds the Price Threshold. Until the Break-Up Fee is
paid to Buyer in full,


Page 2 - First Amendment to Purchase Agreement


DWT 29375865v3 0091125-000010

--------------------------------------------------------------------------------


EXHIBIT 10.2


Seller shall not use any amount of the purchase price received in such
Alternative Transaction in excess of the Price Threshold for any other purpose.
(C)    The Expense Reimbursement shall include, but not be limited to (i) all
such costs and expenses incurred from and after March 7, 2016 through and
including the participation by Buyer in the Sale Hearing (as defined in the Sale
Procedures Order), (ii) preparation for and attendance at hearings in the
Bankruptcy Case, (iii) preparation for and participation in the Auction (as
defined in the Sale Procedures Order), and (iv) preparation for and
participation in the Sale Hearing (as defined in the Sale Procedures Order).
Seller’s obligation to pay the Break-Up Fee and Expense Reimbursement shall
constitute an administrative expense of Seller under Section 503 of the
Bankruptcy Code, which shall be subject to any carve out under the DIP Facility
and the DIP Order. The Expense Reimbursement shall be payable and paid by Seller
only out of the cash proceeds from any Alternative Transaction.”
7.Amendment to Section 7.01 (Termination). Section 7.01 is amended as follows:
a.
Section 7.01(c)(ii) is deleted in its entirety.

b.
A new subsection 7.01(d) is added that reads as follows:

“by Buyer or Seller in the event that (i) there shall be any Law that makes
consummation of the Contemplated Transactions illegal or otherwise prohibited or
(ii) any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the Contemplated Transactions, and such Governmental
Order shall have become final and non-appealable.”
8.Amendment to Section 7.01(b)(v)(Termination). Section 7.01(b)(v) is hereby
deleted and replaced with the following :
“at any time prior to May 13, 2016 (the “Diligence Deadline”), if Buyer
determines, in its sole and absolute discretion, that it is not satisfied with
the results of its due diligence, including the Cure Amounts payable in
connection with the Business Contracts, provided however, that Buyer shall be
entitled to seek an order from the Bankruptcy Court entered before the Diligence
Deadline to extend the Diligence Deadline if the Seller has unreasonably delayed
response to reasonable due diligence requests and reasonable requests for access
by Buyer’s representatives, which requests must be made by Buyer upon reasonable
advance notice;”
9.Amendment to Section 7.02 (Termination). The reference in Section 7.02 of the
Agreement to Section 5.08 is deleted and replaced with Section 5.12.


Page 3 - First Amendment to Purchase Agreement


DWT 29375865v3 0091125-000010

--------------------------------------------------------------------------------


EXHIBIT 10.2


10.Amendment to Definition of Senior Secured Notes in Exhibit A. The definition
of “Senior Secured Notes” in Exhibit A to the Agreement is deleted and replaced
with the following:
“Senior Secured Notes” means the Senior Secured Series A Convertible Notes and
the Senior Secured Series B Convertible Notes issued by the Seller, having a
aggregate principal balance outstanding of $12,475,000 as of the Petition Date.”
11.Revised Sale Procedures Order. The form of Exhibit C attached to the
Agreement is deleted in its entirety and replaced with Exhibit C attached
hereto.
12.Entire Agreement. This Amendment and the Purchase Agreement constitute the
entire agreement of the Parties with respect to the subject matter hereof.
Except as amended by this Amendment, the Purchase Agreement remains in full
force and effect.
13.Governing Law. This Amendment shall be governed by and construed in
accordance with the domestic Laws of, and enforced in, the State of California
without giving effect to any choice or conflict of law provision or rule that
would cause the application of the Laws of any jurisdiction other than the State
of California.
14.Binding Effect. Except to the extent set forth and amended expressly herein,
each of the Parties hereto acknowledges and agrees that all terms and
provisions, covenants and conditions of the Purchase Agreement and all documents
executed in conjunction therewith shall be and remain in full force and effect.
Further, each of the Parties hereto acknowledges and agrees that the Purchase
Agreement as amended hereby, shall constitute its legal, valid, and biding
obligation, in each case, enforceable in accordance with its terms.
15.Section References. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not part of the agreements among the parties hereto evidenced hereby.
16.Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, but all of which taken together constitute
one and the same instrument.
[Signature Page Follows]




Page 4 - First Amendment to Purchase Agreement


DWT 29375865v3 0091125-000010

--------------------------------------------------------------------------------


EXHIBIT 10.2


IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
date first above written.


Quantum Fuel Systems
Technologies Worldwide, Inc.

By /s/ Kenneth Lombardo
Name: Kenneth Lombardo
Title: Vice President - Legal
Douglas Acquisitions LLC

By /s/ Timothy McGaw
Name: Timothy McGaw
Title: President
The K&M Douglas Trust

By /s/ Kevin Douglas
Name: Kevin Douglas
Title: Trustee
The Douglas Irrevocable Descendant’s Trust

By /s/ Kevin Douglas
Name: Kevin Douglas
Title: Trustee







(Signature Page to First Amendment to Purchase Agreement)
DWT 29375865v1 0091125-000010




4831-6387-4096.2
DWT 29375865v3 0091125-000010